Title: From James Madison to Charles Pinckney, 11 September 1801
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State Washington 11th. Septr. 1801
In a postscript to his letter of the 21st. of April last, Colo. Humphreys transmitted a complaint he had received from the Minister of State, that the Spanish Schooner Marcelina had been robbed, about forty leagues westwardly from the Canaries, by a vessel, which on very vague grounds was suspected to be an American. On the 23d. of the same month, Colo. Humphreys returned a provisional answer, in which he promised to refer the complaint to his government, gave assurances that the offender, if found to be an American, would be severely punished and satisfaction made, but insisting upon the inadequacy of the circumstances alledged as denoting the aggressor to belong to us. You may repeat these remarks with the additional assurance, that none of our public vessels were near the scene of the depredation at the time it happened; and that if the government of Spain will enable us to fix the charge upon any private vessel of the United States, we shall be gratified in the opportunity of rendering justice to their complaint. In consequence of my letter of which a copy is enclosed the Chevalier de Yrujo has promised to write to the Governor of Cuba, in favor of our seamen taken on board British vessels. You will be pleased to represent both the subjects of the letter to the Spanish government.
The inclosed copies of a letter from Mr. Hulings our Vice Consul at New Orleans and a memorial from the American merchants residing and trading there merit your attention. Mr. Daniel Clark has been substituted in the Consulate for Mr. Jones. When I shall have the pleasure to learn that you have procured the recognition of our right to the establishment of a Consulate there, I will if necessary forward a copy of his commission to you, that you may procure the Kings Exequatur. But there would be convenience in permitting either the Governor of Louisiana or the Captain General of Cuba to grant provisional Exequaturs to our Consuls at New Orleans.
The enclosed sketch drawn up by the President when Secretary of State in the year 1790, concerning the navigation of the Mississippi and other collateral points may contribute to enlarge your view of that very important subject.
In referring you to the enclosed circular, which has lately been dispatched to the Consuls and Commercial Agents of the United States, it is necessary that I should say something with respect to the accounts, which they are instructed to settle with you. It is not recollected, that any ordinary service is authorized for which it would be necessary for them to expend public money, except for the relief of seamen. In any emergent cases, they are referred to you for a sanction to their expenditures. You will give it according to your direction, having always in view the appropriation laws. They must of course present you with vouchers in all possible cases, and you may according to the practice, which has hitherto been pursued, allow them, if they chuse to ask compensation, a reasonable commission on their expenditures not exceeding five per cent. Your letter of credit will enable you to draw funds to pay these accounts. In your drafts on the Bankers you will specify the purposes for which they are made. With the highest respect &c. &c.
James Madison
 

   Letterbook copy (DNA: RG 59, IC, vol. 1). Enclosures not found.


   David Humphreys to JM, 21 Apr. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:108–9).


   See JM to Yrujo, 24 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:474), and Yrujo to JM, 3 Aug. 1801.


   JM may have enclosed a copy of a 20 Feb. 1801 memorial from American merchants and traders at New Orleans petitioning for a recognized consul there. William E. Hũlings had forwarded the memorial in a letter of the same date, and he also wrote to JM on the same subject on 2 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:139 and n. 2).


   The enclosure was probably a copy of a memorandum Jefferson included in his 2 Aug. 1790 letter to the American chargé d’affaires in Madrid, William Carmichael, in which Jefferson listed some “points of consideration” on the right of Americans to free navigation of the Mississippi River, arguing that such usage inhered both in nature and in treaty (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (22 vols. to date; Princeton, N.J., 1950—)., 17:113–16).


   Circular Letter to American Consuls and Commercial Agents, 1 Aug. 1801.


   JM’s clerk probably should have written “discretion” (see the nearly identical passage in JM’s instructions to Livingston, 28 Sept. 1801).

